The opinion of the Court was delivered by
Bermudez, C. J.
We are asked by plaintiff to affirm the judgment rendered in his favor, and which he brings up for review, declaring certain State warrants issued prior to January 1st, 1874, amounting to *589$2,746 98, to be fundable under Act No. 73 of 1874, and that bonds issue therefor.
That judgment was rendered by default.
The record does not disclose that a citation was issued and served.
The State authorities have not joined issue in the lower court, and have entered no appearance in this Court.
It is, therefore, ordered and decreed that the judgment of the lower court be reversed, and that the case be remanded for further proceedings at plaintiff’s costs.